

113 S1524 IS: Properly Reducing Overexemptions for Sports Act
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1524IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Coburn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude
		  major professional sports leagues from qualifying as tax-exempt
		  organizations.1.Short
			 titleThis Act may be cited as
			 the Properly Reducing Overexemptions
			 for Sports Act or the PRO Sports Act.2.FindingsCongress makes the following
			 findings:(1)The National
			 Football League (NFL), National Hockey League (NHL), PGA Tour, and Ladies
			 Professional Golf Association (LPGA) each have league offices that are
			 registered with the Internal Revenue Service as non-profit organizations under
			 section 501(c)(6) of the Internal Revenue Code of 1986.(2)League-wide
			 operations of the NFL, NHL, PGA Tour, and LPGA generate an estimated $13
			 billion in annual revenue, and these businesses are unmistakably organized for
			 profit and to promote their brands.(3)Separate from
			 their subsidiaries, the nonprofit league offices of the NFL, NHL, PGA Tour, and
			 LPGA had annual gross receipts of $184.3 million, $89.1 million, $1.4 billion,
			 and $73.7 million in 2010, respectively, for a combined total of over $1.7
			 billion, according to each organization’s publicly available Form 990 filed
			 with the Internal Revenue Service.(4)According to the
			 Internal Revenue Service, section 501(c)(6) of the Internal Revenue Code of
			 1986 is for groups looking to promote a common business interest and not
			 to engage in a regular business of a kind ordinarily carried on for
			 profit.(5)According to the
			 Internal Revenue Service, businesses that conduct operations for profit on a
			 cooperative basis should not qualify for tax-exempt treatment
			 under section 501(c)(6) of the Internal Revenue Code of 1986.3.Elimination of
			 specific exemption for professional football leagues(a)In
			 generalParagraph (6) of section 501(c) of the Internal Revenue
			 Code of 1986 is amended—(1)by striking
			 , or professional football leagues (whether or not administering a
			 pension fund for football players), and(2)by inserting
			 or after real-estate boards,.(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.4.Special rules
			 relating to professional sports leagues(a)In
			 generalSection 501 of the Internal Revenue Code of 1986 is
			 amended—(1)by redesignating
			 subsection (s) as subsection (t), and(2)by inserting
			 after subsection (r) the following new subsection:(s)Special rules
				relating to professional sports leaguesNo organization or entity
				shall be treated as described in subsection (c)(6) if such organization or
				entity—(1)is a professional
				sports league, organization, or association, a substantial activity of which is
				to foster national or international professional sports competitions (including
				by managing league business affairs, officiating or providing referees,
				coordinating schedules, managing sponsorships or broadcast sales, operating
				loan programs for competition facilities, or overseeing player conduct),
				and(2)has annual gross
				receipts in excess of
				$10,000,000..(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.